OPINION OF THE COURT

Per Curiam.

In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm in part and to disaffirm in part the report of the special referee. The respondent submits an affirmation in opposition to said motion.
The respondent was admitted to practice by this court on June 19, 1963, under the name of George Francis Allen.
The special referee found respondent guilty of the first, third and fourth charges of professional misconduct. He did not sustain the second charge of misconduct.
After reviewing all of the evidence, the court is in agreement with the report of the special referee except as to his sustaining charge one. We find the respondent guilty *472of charges three and four which involved his commingling clients’ escrow moneys with his personal funds. Petitioner’s motion should be granted to this extent and otherwise denied.
In determining an appropriate measure of discipline to be imposed, we are mindful of the proscriptions of DR 9-102 of the Code of Professional Responsibility which provides as follows: “(A) All funds of clients paid to a lawyer or law firm, other than advances for costs and expenses, shall be deposited in one or more identifiable bank accounts maintained in the state in which the law office is situated and no funds belonging to the lawyer or law firm shall be deposited therein”.
Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Titone, Lazer, Mangano and Rubin, JJ., concur.